
	
		I
		111th CONGRESS
		1st Session
		H. R. 1767
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make the
		  first-time homebuyer credit retroactive to the beginning of 2008 and to
		  permanently extend the credit.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Housing Tax Credit Extension Act
			 of 2009.
		2.Application of
			 first-time homebuyer credit
			(a)In
			 generalSubsection (h) of
			 section 36 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(h)Application of
				sectionThis section shall
				only apply to a principal residence purchased by the taxpayer after December
				31, 2007.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 principal residences purchased after December 31, 2007.
			
